Citation Nr: 1535888	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection bunions of the bilateral feet.

5.  Entitlement to service connection for a respiratory disorder, to include sinusitis.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart murmur.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for endometriosis. 

9.  Entitlement to service connection for hysterectomy.

10.  Entitlement to service connection for herpes.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  Thereafter, the Veteran entered the Air National Guard in February 1978 and served in various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), during her periods of Air National Guard service, from February 1978 to February 2004, and from June 2006 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and her daughter testified before the undersigned Veterans Law Judge at an October 2013 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a low back disorder, right knee disorder, left knee disorder, bunions of the bilateral feet, respiratory disorder, heart murmur, hypertension, endometriosis, hysterectomy, herpes, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in October 1973, the RO denied a claim of entitlement to service connection for a functional systolic murmur, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the October 1973 rating decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart murmur and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1973 rating decision which denied entitlement to service connection for a functional systolic murmur disorder is final.  38 U.S.C.A. § 7105(c) (West 1970); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the October 1973 rating decision to reopen a claim of entitlement to service connection for a heart murmur.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, as the claim to reopen the issue of service connection for a heart murmur, the only claim adjudicated herein, is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA law and regulations, constitutional or developmental abnormalities may not be service connected.  See 38 C.F.R. §§ 3.303(c) (congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation); 4.127.  However, evidence of additional disability that is superimposed upon a congenital or developmental defect during service may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Here, the Veteran initially filed a claim of entitlement to service connection for a functional systolic murmur in September 1972.  The record establishes that the claim of entitlement to service connection for a functional systolic murmur was denied in a rating decision dated in October 1973.  The RO denied the claim on the basis that, although a functional systolic murmur was noted at separation, the disorder was a constitutional or developmental abnormality and not a disability under the law.  No timely appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105(c) (West 1970); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, it is additionally noted that no additional evidence pertinent to the claim was received within one year of the notice of the October 1973 determination.  See 38 C.F.R. § 3.156(b).

The next communication from the Veteran regarding entitlement to service connection for a heart murmur occurred in January 2011 when she filed the current claim.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, the RO denied the claim of service connection for a functional systolic murmur in October 1973 on the basis that the disorder was a constitutional or developmental abnormality and was therefore not a disability under VA law.  The Board emphasizes that a heart murmur was not noted at the time of the Veteran's entry into active duty in September 1970.

Evidence received since the prior denial in October 1973 includes the Veteran's testimony at her October 2013 Travel Board hearing that she currently suffers from overexertion and fatigue as a result of her heart murmur.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows the possibility of a superimposed disease or injury.

As the Board must presume the credibility of the evidence, this evidence raises a reasonable possibility of substantiating the claim.  The evidence suggests the possibility of an additional disability that is superimposed upon the congenital or developmental defect.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a functional systolic murmur.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.





ORDER

New and material evidence having been received, the claim of service connection for a heart murmur is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, bunions of the bilateral feet, a respiratory disorder, a heart murmur, hypertension, endometriosis, hysterectomy, herpes, and an acquired psychiatric disorder.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

At her October 2013 Travel Board hearing, the Veteran testified that during her periods of service in the Air National Guard from February 1978 to February 2004, and from June 2006 to April 2008, she would serve on active duty for periods of 2 to 3 weeks, and sometimes up to 6 weeks, when she was overseas.  A review of her personnel records confirms that she had frequent periods of active duty for training (ACDUTRA), inactive duty training (INACDUTRA), active duty other, special tour, annual tour, and paid inactive duty during the periods of her Air National Guard service.  

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A Veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

With respect to the Veteran's claim of entitlement to service connection for a low back disability, she has been diagnosed as having degenerative disc disease of the thoracolumbar spine.  Radiology conducted in November 1996 revealed mild scoliosis and diffuse anterior osteophyte formation of the lumbar spine.  At her October 2013 Travel Board hearing, the Veteran testified that she began experiencing thoracic and sciatic pain following an injury sustained in September 2005 while on active duty orders in support of Joint Task Force Katrina.  Specifically, the Veteran was off loading a pallet from a Lockheed C-5 Galaxy transport aircraft when she was caught between two pallets, twisting her entire body around.  The Veteran reported pain in her right ribs and her left hip/buttock.  She was diagnosed as having sustained bruised ribs and sternum, middle of the buttock on the left side.  The injury was determined to be in the line of duty.  Approximately two years later, in a June 2007 Medical Record, the Veteran indicated that she suffered from serious pain from her sciatic nerve on the left side ever since the September 2005 injury.

The Veteran was provided with a VA back examination in April 2013, at which time the examiner diagnosed her as having degenerative disc disease of the thoracolumbar spine.  However, the examiner opined that the disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner's opinion was based on that fact that the line of duty report did not indicate that an injury to the low back occurred, that low back pain (as well as the 1996 diagnosis of osteophytes and scoliosis of the lumbar spine) existed prior to the September 2005 injury, and that there was no evidence of aggravation of the preexisting back pain because similar symptoms existed before and after the September 2005 injury.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Upon review, the Board finds the April 2013 opinion inadequate for purposes of determining entitlement to service connection, and therefore, remand is warranted.  Specifically, the examiner cited treatment notes in which the Veteran complained of low back pain following the September 2005 injury which was similar to low back pain documented prior to the September 2005 injury, but failed to mention medical records in which the Veteran complained of sciatic pain following the September 2005 injury.  The Veteran explicitly related this sciatic pain to the September 2005 injury, and it does not appear to have preexisted the September 2005 injury.

With respect to the Veteran's claims of entitlement to service connection for right and left knee disorders, she has been diagnosed as having a right lateral meniscal tear as well an internal derangement of the knee, and underwent an arthroscopic right partial medial and lateral meniscectomy in September 2010.  The Veteran's February 1978 Report of Medical Examination upon enlistment into the Air National Guard noted a traumatic one-inch scar on her right knee.  A May 1990 Report of Medical History while the Veteran was in the Air National Guard indicated that she suffered from occasional left knee pain and swelling, although it did not interfere with function.  At her October 2013 Travel Board hearing, the Veteran testified that she developed bilateral knee pain as a result of running and standing in formation during her active duty years in the Air Force as well as her time in the Air National Guard.  Alternatively, the Veteran has indicated that the left knee was injured in the September 2005 line of duty accident, and that the right knee developed secondary to that left knee injury.  

The record does not show that a VA examination was performed in connection with the Veteran's claims for entitlement to service connection for right and left knee disorders.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's bilateral knee disorders.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83. 

With respect to the Veteran's claim of entitlement to service connection for bunions, she has been diagnosed as having bunions of the bilateral feet.  She underwent a bunionectomy in May 2002.  At her October 2013 Travel Board hearing, the Veteran testified that she developed bunions sometime in the 1990s.  Specifically, the Veteran indicated that she developed the bunions because she was required to wear steel-toed boots while working as a cargo specialist on overseas active duty for the Air National Guard for up to 6 weeks at a time.  The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for bunions.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's bunions of the bilateral feet.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for a respiratory disability, to include sinusitis, the Veteran's September 1970 Report of Medical Examination at enlistment indicated that her nose, sinuses, mouth, and throat were within normal limits.  Similarly, she indicated on her own Report of Medical History at enlistment that she never suffered from frequent or severe headaches, dizziness or fainting spells, chronic or frequent colds, sinusitis, hay fever, or any ear, nose, or throat trouble.  However, her service treatment records reveal treatment for headaches and coughing.  Her September 1972 Report of Medical Examination at separation from active duty service indicated that she had experienced frequent headaches since January 1972, with no response to medication.  The Veteran was provided with a VA larynx and pharynx examination in April 2013, at which time she was diagnosed as having allergic rhinitis.  However, the examiner opined that the Veteran's diagnosed allergic rhinitis clearly and unmistakably existed prior to her period of active duty service, and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  Crucially, however, the VA nurse-practitioner who conducted the examination indicated that she arrived at her conclusion merely because the RO's VA 21-2507 (Request for Physical Examination) informed her that hay fever was noted on both the Veteran's enlistment and separation examinations; significantly, she did not cite any evidence in the actual service treatment records in support of her opinion.  Meanwhile, the Veteran, at her October 2013 Travel Board hearing, testified that she never experienced headaches, sinusitis, or hay fever prior to entering the service, but began experiencing respiratory symptoms while in service.  Upon review, the Board finds the April 2013 opinion inadequate for purposes of determining entitlement to service connection, and therefore, remand is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the Veteran's claim of entitlement to service connection for a heart murmur, her September 1972 Report of Medical Examination at separation from active duty service noted a Grade I/IV systolic murmur apical.  At her October 2013 Travel Board hearing, the Veteran testified that she currently suffers from overexertion and fatigue as a result of her heart murmur.  As discussed above, although constitutional or developmental abnormalities may not be service connected, evidence of additional disability that is superimposed upon a congenital or developmental defect during service may be service connected.    Here, the record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for a heart murmur.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's heart murmur.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for hypertension, she has been diagnosed with high blood pressure and primary hypertension.  At her October 2013 Travel Board hearing, the Veteran testified that her hypertension developed during her service with the Air National Guard when she was routinely on ACDUTRA and INACDUTRA.  The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for hypertension.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

Similarly, with respect to the Veteran's claims of entitlement to service connection for endometriosis and a hysterectomy, a review of her medical records reveals that she sought treatment for left lower quadrant pain in April 1994, at which time she indicated that she had been experiencing the pain for approximately 3 years.  She underwent a diagnostic laparoscopy which confirmed a diagnosis of endometriosis in May 1994.  The Veteran was prescribed Lupron Depot and eventually underwent a laparoscopic vaginal hysterectomy in June 1995.  At her October 2013 Travel Board hearing, the Veteran testified that these conditions developed during her service with the Air National Guard when she was routinely on ACDUTRA and INACDUTRA.  The Veteran's June 1972 Report of Medical Examination at separation indicated that she was treated for mild vaginitis while in service, although she had a full recovery by separation.  The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for endometriosis and a hysterectomy.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's endometriosis.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for herpes, the Veteran testified at her October 2013 Travel Board hearing that she contracted herpes as a result of sexual activity during her period of active duty service, although the symptoms did not manifest until she gave birth to her daughter in November 1972, two months following her separation from service.  The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for hypertension.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

Finally, with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran's June 1972 Report of Medical Examination at separation indicated that she overdosed on Darvon in February 1972 due to personal problems, although her "problems resolved with marriage."  The Veteran has indicated that she has experienced depression since approximately 1971 or 1972, and her representative indicated at her October 2013 Travel Board hearing that the Darvon overdose on her June 1972 Report of Medical Examination was evidence of in-service depression.  The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Based on the above evidence, the Board finds that remand for a VA examination is warranted in order to ascertain the probable nature and etiology of the Veteran's depression.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any current low back disability, to include degenerative disc disease of the thoracic spine and sciatica.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disability is related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment as to the likelihood that any current back disability was incurred during active duty, or otherwise caused or aggravated by the September 2005 injury documented in the Veteran's Air National Guard records.

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current bilateral knee disability, to include degenerative joint disease, lateral meniscal tear, and internal derangement.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current knee disabilities are related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment as to the likelihood that any current knee disability was incurred during active duty, or otherwise caused or aggravated by the September 2005 injury documented in the Veteran's Air National Guard records or by years of running and standing in formation.

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the etiology of her diagnosed bunions of the bilateral feet.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bunions are related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment as to the likelihood that any current bunions were either caused or aggravated by the Veteran's wearing of steel-toed boots during periods of ACDUTRA.

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the etiology of any current respiratory disability, to include allergic rhinitis and sinusitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disability is related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment as to the likelihood that any current respiratory disability is related to the frequent headaches and coughing documented in the Veteran's service treatment records.

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

5.  Schedule the Veteran for a VA examination to determine the etiology of any current cardiac disability, to include heart murmur.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cardiac disability is related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment on the likelihood that any current cardiac disability had its onset in service or is otherwise related to the systolic murmur noted on the Veteran's September 1972 separation examination.  If the Veteran is diagnosed as having a cardiac condition which is deemed to be a congenital or developmental defect, then the examiner is asked to opine as to whether the Veteran exhibits any additional disability (to include overexertion and fatigue) that is superimposed upon the congenital or developmental defect.  

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

6.  Schedule the Veteran for a VA examination to determine the etiology of her diagnosed hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that her current hypertension had its onset in or is otherwise related to active duty, to include periods of ACDUTRA and INACDUTRA.  

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

7.  Schedule the Veteran for a VA examination to determine the etiology of her diagnosed endometriosis and subsequent hysterectomy.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that her diagnosed endometriosis and subsequent hysterectomy had its onset in or is otherwise related to active duty, to include periods of ACDUTRA and INACDUTRA.  

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

8.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed herpes.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed herpes had their onset in or are otherwise related to active duty, to include periods of ACDUTRA and INACDUTRA.  

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

9.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder, to include depression.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, Air National Guard records, VA examination reports, and other treatment records, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that her diagnosed depression was related to active duty, to include periods of ACDUTRA and INACDUTRA.  Specifically, the examiner is asked to comment as to the likelihood that any current psychiatric disability had its onset during active duty or was otherwise related to the February 1972 Darvon overdose caused by "personal problems" documented in the Veteran's September 1972 Report of Medical Examination at separation.

To assist the examiner in addressing these questions, provide him/her with a list of all of the Veteran's periods of ACDUTRA and INACDUTRA.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.  

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, then a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


